Fourth Court of Appeals
                                      San Antonio, Texas
                                               June 4, 2014

                                          No. 04-14-00356-CV

                     IN RE JOURDANTON HOSPITAL CORPORATION
                           d/b/a South Texas Regional Medical Center

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On May 19, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than June 18, 2014. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on June 4th, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 13-02-0080-CVA, styled Stephanie Riley v. Jourdanton Hospital
Corporation d/b/a South Texas Regional Medical Center, pending in the 218th Judicial District Court, Atascosa
County, Texas, the Honorable Stella Saxon presiding.